PER CURIAM: *
Pedro Alejandro Anchondo pleaded guilty to one charge.of bank robbery and was sentenced to 151 months in prison. He contends his sentence is unreasonable because it was more harsh than his co-defendant’s and exceeds the sentencing aims of 18 U.S.C. § 3553.
Anchondo’s parity argument is unavailing. See United States v. Duhon, 440 F.3d 711, 721 (5th Cir.2006) (“the need to avoid disparity ... [concerns] similarly-situated defendants nationwide rather than disparity with [Anchondo’s] differently-situated codefendant”), petition for cert. filed (18 May 2006) (No. 05-11144). Considering Anchondo’s sentence was at the bottom of the career-offender guideline’s range, U.S.S.G. § 4B1.1, he fails to show it was unreasonable under § 3553. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir.2006).

AFFIRMED.


 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.